Citation Nr: 1416211	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied service connection for bilateral hearing loss and tinnitus.  In December 2010, the Veteran filed a timely notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in January 2012.  In response, the Veteran filed a substantive appeal (via a VA 9 Form, Appeal to the Board of Veterans' Appeals).  The RO issued a supplemental statement of the case (SSOC) in July 2013. 

A review of the Veteran's paperless, electronic (Virtual VA) file reveals the report of an April 2013 VA Ear examination, and a copy of an appellate brief filed by the Veteran's representative in March 2014.

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

On his VA Form 9, the Veteran did not indicate that he desired a hearing, as no boxes were checked.  However, in a February 2012 letter, the RO explained the Veteran's hearing options, giving him another opportunity to indicate whether any, and what type of, hearing was desired.  In response to the RO's February 2012 letter, the Veteran submitted a statement, also dated in February 2012, wherein he asked the RO ten specific questions, and indicated that he would make a decision as to a hearing based upon the RO's satisfactory response to his questions in his February 2012 letter.  The claims file does not document any RO response to the Veteran's questions.  

Under these circumstances, the Board finds that action taken by the RO has raised, but has not resolved, questions concerning the Veteran's right to a hearing.  For due process reasons, the Board is unable to proceed with consideration of the matters on appeal until such questions are resolved.  Therefore, on remand, the RO must undertake appropriate action to resolve these questions.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Undertake appropriate action to resolve questions raised in the Veteran's February 2012 response to an RO letter dated earlier that month concerning hearing options, to include through contact with the Veteran's representative.

2. If the Veteran desires a hearing, schedule such hearing in accordance with the Veteran's request.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


